Order entered May 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00130-CV

                                  TEMPAY, INC., Appellant

                                                V.

                                  TANINTCO, INC., Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-01537-2013

                                            ORDER
       We GRANT appellant’s April 28, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by MAY 27, 2015.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE